Citation Nr: 1822701	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-21 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable initial rating for tension headaches due to TBI.

2.  Entitlement to an initial rating in excess of 10 percent for calcific tendinitis of the left shoulder.

3.  Entitlement to a compensable initial rating for patellofemoral syndrome of the right knee.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for left ankle sprain.

6.  Entitlement to service connection for a left knee disability


REPRESENTATION

Veteran represented by:	Jan D. Dils, Attorney
ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to October 2010.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of August 2011 and December 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction was later transferred to the Atlanta, Georgia RO.

The issues of entitlement to increased ratings for tension headaches and a right knee disability and entitlement to service connection for left knee and left ankle disabilities are addressed in the REMAND that follows the below ORDER.


FINDING OF FACT

On June 9, 2017, prior to promulgation of a decision by the Board, the Veteran withdrew his appeal of the issues of entitlement to a compensable initial rating for calcific tendinitis of the left shoulder and entitlement to service connection for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issues of entitlement to a compensable initial rating for calcific tendinitis of the left shoulder and entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C. 
§§ 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, through his attorney, has withdrawn the appeal of the issues of entitlement to a compensable initial rating for calcific tendinitis of the left shoulder and entitlement to service connection for bilateral hearing loss and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of those issues, and it is dismissed.


ORDER

The appeal of the issues of entitlement to a compensable initial rating for calcific tendinitis of the left shoulder and entitlement to service connection for bilateral hearing loss is dismissed.


REMAND

Regrettably, the Board determines that a remand of the issues of entitlement to increased ratings for headaches and a right knee disability and entitlement to service connection for a left ankle and left knee disabilities is warranted.  Initially, there are no post-service treatment notes of record, but in a June 2017 submission, the Veteran's attorney references VA emergency room treatment for the Veteran's left ankle disability in early 2017.  Therefore, the Board remands the appeal so that all post-service VA and private treatment records may be added to the claims file.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

In addition, the Veteran has provided evidence that his headaches and right knee disabilities have increased in severity since the last VA examination, which was performed in November 2010, prior to his discharge from service.  Therefore, the Board remands those issues so that another VA examination can be scheduled. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include all VA treatment notes dated from discharge to the present.

2.  Then, the Veteran should be afforded an examination by an appropriate examiner to assess the nature and etiology of the Veteran's headache disability.  All pertinent evidence of record should be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

 The examiner must provide accurate and fully descriptive assessments of all symptoms and must comment upon the frequency and severity of the Veteran's symptoms in accordance with VA rating criteria.

3.  Then, the Veteran should be afforded an examination by an appropriate examiner to assess the nature and etiology of the Veteran's right knee disability.  All pertinent evidence of record should be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

The examiner must provide accurate and fully descriptive assessments of all symptoms and must comment upon the frequency and severity of the Veteran's symptoms in accordance with VA rating criteria.  Both passive and active range of motion testing should be performed, in weight-bearing and nonweight-bearing.  In addition, the range of motion of the opposite, undamaged joint should be documented, if possible.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

Also, to the extent possible, the examiner should provide an assessment of the functional impairment during flare ups.  If the examiner is unable to do so, the examiner should explain why. 

4.  Undertake any other development deemed warranted.

5.  Readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his attorney, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________

Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


